ACCEPTED
                                                                                  06-15-00194-CR
                                                                       SIXTH COURT OF APPEALS
                                                                             TEXARKANA, TEXAS
                                                                           12/24/2015 11:39:44 AM
                                                                                 DEBBIE AUTREY
                                                                                           CLERK


              SIXTH COURT OF APPEALS
                                                                 FILED IN
                         06-15-00194-CR                   6th COURT OF APPEALS
                                                            TEXARKANA, TEXAS
                                                          12/28/2015 9:07:00 AM

            Natalie Ausbie Reynolds, Appellant                 DEBBIE AUTREY
                                                                   Clerk
                                  v.
                   State of Texas, Appellee
                On Appeal from the 354th District Court
                            Hunt County
                          Cause No. 29263

               Motion to Extend Time to File
                    Appellant’s Brief




Michael Mowla
P.O. Box 868
Cedar Hill, TX 75106
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
Texas Bar No. 24048680
Attorney for Appellant
To the Honorable Justices of the Court of Appeals:

      Appellant Natalie Ausbie Reynolds moves for an extension of time of 30

days to file the Appellant’s Brief [See Tex. Rule App. Proc. 10.5(b) and 38.6(c)]:

      1.    This case is on appeal from the 354th District Court of Hunt County.

      2.    The case below is styled State v. Reynolds, and is numbered 29263.

      3.    Sentence was imposed in open court on October 20, 2015.

      4.    Appellant was convicted of Official Oppression.

      5.    The clerk’s record was filed on December 23, 2015.

      6.    The reporter’s record was filed on December 22, 2015.

      7.    The Appellant’s Brief is due on January 22, 2016.

      8.    Appellant requests an extension until February 22, 2016 to file the

Appellant’s Brief.

      9.    No previous extension to file the Appellant’s Brief has been filed.

      10.   Appellant relies on the following facts as good cause for the requested

extension: undersigned attorney for Appellant is presently working on two

applications for writs of habeas corpus due to be filed by the middle of January

2016. One deals with a continuation of the underlying issues in Miller v. Alabama,

132 S. Ct. 2455 (2012). The other deals with the sex offender registration statute.

      11.   Further, attorney for Appellant has the following briefs, petitions for

discretionary review, or other pleadings due soon:


                                         2
                Appellant’s Brief in Nguyen v. State, 06-15-00127-CR, due on
                 January 4, 2016 in the Sixth Court of Appeals.

                Petition for Discretionary Review in Lowe v. State, PD-1427-15, due
                 on January 4, 2016 in the Court of Criminal Appeals.

                Appellant’s Brief in USA v. Ziba, 15-10873, due on January 15, 2016
                 in the Fifth Circuit.

                Appellant’s Brief in Jack v. State, 01-15-00848-CR, due on January
                 18, 2016 in the First Court of Appeals.

                Appellant’s Brief in Perez v. State, 07-15-00320-CR, due on February
                 16, 2016 in the First Court of Appeals.

         12.      In addition, attorney for Appellant has been working on two complex

death penalty habeas cases - Ex parte Thomas, F86-85539, in the 194th Judicial

District Court, and Green v. Director, 3:15-cv-02197-M-BH, in the Northern

District of Texas.

         13.      Also on January 13, 2016, attorney for Appellant has oral argument

before the Court of Criminal Appeals in Shortt v. State, PD-0597-15.

         14.      Finally, during the week of January 25, 2016, attorney for Appellant

has a jury trial in a murder case in State v. Robic, F15-23573, in the 282nd District

Court.

         15.      These cases are in addition to the hearings and trial dockets of

attorney for Appellant.

         16.      Attorney for Appellant has a responsibility to Appellant to provide


                                             3
effective assistance of appellate counsel, see Evitts v. Lucey, 469 U.S. 387, 392

(1985), and attorney for Appellant believes that that the requested additional time

is necessary to provide such counsel.

      17.    This Motion is not filed for purposes of delay, but so that justice may

be served.

                                        Prayer

      Appellant prays that this Motion for Extension of Time to File Appellant’s

Brief be granted.

                                        Respectfully submitted,

                                        Michael Mowla
                                        P.O. Box 868
                                        Cedar Hill, TX 75106
                                        Phone: 972-795-2401
                                        Fax: 972-692-6636
                                        michael@mowlalaw.com
                                        Texas Bar No. 24048680
                                        Attorney for Appellant




                                        /s/ Michael Mowla
                                        Michael Mowla




                                          4
                            Certificate of Service

       I certify that on December 24, 2015, a true and correct copy of this
document was served on Hunt County District Attorney Nobie Walker, 2507 Lee
Street, Greenville, TX 75401, phone 903-408-4180, fax 903-408-4296,
nwalker@huntcounty.net, by email.




                                   /s/ Michael Mowla
                                   Michael Mowla




                                      5